t c memo united_states tax_court george a and marysue coward petitioners v commissioner of internal revenue respondent docket no filed date steven b jacobs for petitioners alan e staines for respondent memorandum opinion goldberg special_trial_judge this case was assigned pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 respondent determined deficiencies in and additions to petitioners' federal income taxes as follows unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure additions to tax additional interest sec sec sec sec sec year deficiency a a a c dollar_figure dollar_figure -- -- -- big_number -- -- -- big_number -- -- -- big_number -- -- -- big_number -- -- -- big_number -- -- -- big_number -- dollar_figure dollar_figure big_number -- big_number percent of the interest due to the underpayment_of_tax attributable to negligence or intentional_disregard_of_rules_and_regulations percent of the interest due with respect to any substantial_underpayment attributable to tax_motivated_transactions after concessions reflected in the stipulation of settled issues filed date the issue for decision is whether petitioners are entitled to an investment_tax_credit for the taxable_year and if so in what amount and whether they are entitled to any related carrybacks this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in fair oaks california at the in their stipulation of settled issues the partie sec_2 stipulated that exclusive of the investment_tax_credit issue there are deficiencies in petitioners' federal income taxes as follows taxable_year deficiency dollar_figure big_number big_number big_number big_number big_number big_number big_number the parties further stipulated that there are no additions to tax under sec_6653 sec_6653 sec_6653 and sec_6659 for any of the years in issue and that no part of the deficiencies is a substantial_underpayment for the purposes of computing interest payable with respect to such amounts pursuant to sec_6621 formerly sec_6621 time that they filed their petition the pertinent facts are summarized below george coward petitioner was an investor in washoe ranches ltd the partnership a limited_partnership formed to engage in the business of breeding cattle on date walter j hoyt iii as general_partner executed the certificate and articles of limited_partnership for the partnership mr hoyt signed the limited_partnership agreement on behalf of each of the limited partners including petitioner the agreement stated that it was executed on date the agreement was filed with the county of washoe nevada the partnership_agreement provided that each limited_partner would contribute cash to partnership capital in the amount set forth after his name no amount was shown on the agreement after any limited partner's name on date petitioner made his first and only capital_contribution to the partnership for the taxable_year in the amount of dollar_figure the partnership records show that capital contributions to the partnership from the six limited partners totaled dollar_figure for that taxable_year and all of the contributions were made on date on date petitioner signed an agreement to purchase units of the partnership for dollar_figure as his interest under the terms of the partnership_agreement the general_partner was not to contribute capital to the partnership the general_partner was responsible for managing the partnership in compensation the general_partner was to be allocated percent of the partnership profits the partnership_agreement in effect for provided that percent of the profits if any of the partnership were allocable to the limited partners under the same agreement percent of the assets and losses of the partnership if any were to be allocated to the limited partners each limited partner's profit or loss sharing ratio was to be determined by dividing his total capital contributions by the total capital contributions received from all of the limited partners according to the terms of the agreement a livestock bill of sale was executed by hoyt sons as seller transferring cattle to the partnership for a purchase_price of dollar_figure the bill of sale was dated date and provided the following the seller signing hereunder and residing in the county of harney state of oregon for valuable consideration in the amount of dollar_figure dollars the receipt whereof is hereby acknowledged and by these presents do es bargain and sell unto washoe ranches ltd purchaser the herein described livestock the following head of cattle were listed bred heifers heifer catch calf open heifers and open heifer walter j hoyt iii as general_partner executed a promissory note payable to hoyt sons in the principal_amount of dollar_figure walter j hoyt iii signed the note on behalf of the partnership and on behalf of each of six limited partners including petitioner as attorney-in-fact the partnership filed a form_1065 u s partnership return of income for the taxable_year ending date the return reports that the partnership started business on date the form_1065 shows total partnership capital of dollar_figure the schedules k-1 attached to the partnership return allocated the total purchase_price indicated on the january bill of sale as the basis of the cattle to the limited partners the basis of new investment_property with a life of or more years was reported as dollar_figure the cost of used investment_property with a life of or more years was reported as dollar_figure the schedules k-1 reflect the following partnership interests and allocations profit loss basis new cost used capital sharing sharing investment investment partner account ratio ratio property property daniel gallagher dollar_figure dollar_figure -0- william bingston big_number -0- george coward big_number -0- john d gaskins -- -- big_number -0- bobby d chiles -- -- big_number -0- alonzo corwin big_number big_number w jay hoyt iii -- -- -- totals big_number big_number big_number petitioner's sharing ratios were reported incorrectly on the schedule_k-1 for as of date petitioner's correct share of partnership capital was percent petitioners claimed investment_tax_credit basis for new property with a life of or more years in the amount of dollar_figure as their distributive_share of the partnership's investment_tax_credit basis on their federal_income_tax return filed for petitioners claimed an investment_tax_credit of dollar_figure for the year none of this amount was used to reduce petitioners' tax_liability for the taxable_year petitioners carried back the investment_tax_credit to taxable years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent determined that petitioners had not established that they were entitled to the claimed investment_tax_credit respondent disallowed the credit and carrybacks as an initial matter on brief petitioners argue that our findings in bales v commissioner tcmemo_1989_568 are binding on the parties to this action under the theory of collateral_estoppel that case involved certain limited partners who invested in partnerships formed by walter j hoyt iii to engage in the business of breeding cattle collateral_estoppel is an affirmative defense which must be specifically pleaded rule collateral_estoppel precludes litigation by parties or their privies in a later suit on a different cause of action of issues of fact and law actually litigated and necessarily decided by a court in reaching a prior judgment 464_us_154 collateral_estoppel may apply to matters of fact matters of law or to mixed matters of law and fact 105_tc_141 respondent argues that petitioners improperly raised the collateral_estoppel defense for the first time in their brief in their petition petitioners asserted the following the facts upon which the petitioner relies as the basis of this case are as follows a the petitioner is a partner in a partnership that is either involved in or is closely related to seventeen partnerships whose business activities for and are now before this court in a consolidated case entitled bales v commissioner docket b the stipulation of the parties trial testimony and briefs filed by the parties in the bales case will provide this court with certain background facts about the petitioners' partnership business operations ownership cattle management agreements and legal status that are not stated herein petitioners' reference to bales v commissioner tcmemo_1989_568 is clear and we are aware that bales was not yet decided at the time they filed their petition however we do not believe that the allegations contained in the petition constituted an affirmative pleading that any factual or legal issues decided in bales were identical to those involved in this case for purposes of raising a defense of collateral_estoppel thus petitioners have not properly pleaded this defense and therefore it is waived gustafson v commissioner 97_tc_85 assuming petitioners had properly raised the doctrine_of collateral_estoppel petitioners bear the burden of proving this affirmative defense rule sec_39 sec_142 91_tc_14 for collateral_estoppel to apply an issue litigated and decided in the previous action must be identical with the issue presently before the court 440_us_147 90_tc_162 affd 904_f2d_525 9th cir petitioners have not established that the issue presented herein is identical to one of the issues presented in bales v commissioner supra the taxpayers in bales v commissioner supra were partners in several limited_partnerships which were organized by walter j hoyt iii to engage in the business of breeding cattle the issues presented in that case included whether purchases of breeding cattle by those partnerships were bona_fide transactions and if so whether such purchases were eligible for the investment_tax_credit the court held cattle are sec_38 property and therefore eligible for the credit sec_48 however the transactions involving washoe ranches ltd were not before the court in bales v commissioner supra there is no dispute that cattle are sec_38 property and that purchases of cattle may be eligible for the investment_tax_credit the issue in this case is whether cattle were acquired and placed_in_service by washoe ranches ltd in this issue is not identical to an issue litigated and decided in bales v commissioner supra nor has it been shown that petitioners are in privity with the taxpayers in bales thus respondent is not collaterally estopped from litigating the issue presented for decision in this case see also wolff v commissioner tcmemo_1994_196 in the alternative petitioners request that we take judicial_notice of our decision in bales v commissioner supra rule of the federal rules of evidence provides in part a scope of rule this rule governs only judicial_notice of adjudicative facts b kinds of facts a judicially noticed fact must be one not subject_to reasonable dispute in that it is either generally known within the territorial jurisdiction of the trial_court or capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned we may take judicial_notice of opinions of this court 87_tc_1016 and do so in this case however the mere fact that a court in one opinion makes findings_of_fact is not a basis for the same or another court in another proceeding to take judicial_notice of those findings and deem them to be indisputably established for purposes of the pending litigation id pincite9 as we have noted transactions involving washoe ranches ltd were not before the court in bales the findings of facts in bales v commissioner supra are not conclusive here respondent's determination is presumed to be correct and petitioners have the burden of proving entitlement to the claimed credit rule a 290_us_111 the burden_of_proof is not altered by submission of the case fully stipulated under rule rule b determining when a partnership is formed is a question of fact 87_tc_1279 for federal_income_tax purposes a partnership comes into existence when the parties to a venture join together capital or services with the intent of conducting presently an enterprise or business ' 91_tc_686 quoting sparks v commissioner supra pincite affd 893_f2d_656 4th cir a partnership is deemed to be formed as of the date that the first parties to the venture acquired their respective capital interests in such partnership sparks v commissioner supra pincite to qualify as a partner each party must contribute capital or services to the partnership id in determining a partner's investment tax basis with respect to partnership property the regulations provide each partner shall take into account separately his share of the basis of partnership new sec_38 property and his share of the cost of partnership used sec_38 property placed_in_service by the partnership during such partnership taxable_year sec_1 f income_tax regs as a general_rule each partner's share of the basis or cost of any sec_38 property shall be determined in accordance with the ratio in which the partners divide the general profits of the partnership sec_1 f i income_tax regs sec_48 defines new sec_38 property as sec_38 property acquired after date if the original_use of such property commences with the taxpayer sec_38 property acquired by purchase that is not new sec_38 property is considered used sec_38 property sec_48 the original_use of property is the first use to which the property is put whether or not such use corresponds to the use of such property by the taxpayer sec_1_48-2 income_tax regs see 93_tc_316 the amount of the investment_tax_credit may depend on whether the sec_38 property is new or used within the meaning of sec_48 sec_48 property generally is placed_in_service in the year in which such property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_46-3 income_tax regs in this case the evidence indicates that the partnership came into existence for federal tax purposes as of date the date on which the limited partners made capital contributions to the partnership up until that time the partnership was without capital and could not conduct business although the partnership_agreement was entered into on december for tax_year sec_48 provides the cost of used sec_38 property taken into account under sec_46 for any taxable_year shall not exceed dollar_figure this limitation applies at the partnership level and at the partner level sec_48 the amount of capital which each partner was to contribute to the partnership was left blank respondent argues that because the partnership did not exist at the time of the cattle purchase the partnership could not have engaged in the purchase and thus had no basis in the cattle therefore respondent argues petitioner received no distributive_share of basis in such cattle upon which petitioners can claim an investment_tax_credit petitioners counter that the cattle purchase was part of the pre-operating activities engaged in by walter j hoyt iii as general_partner petitioners argue that the partnership became a party to the transaction on formation we find petitioners' argument persuasive walter j hoyt iii was purporting to act on behalf of washoe ranches ltd when he entered into the cattle purchase washoe ranches ltd became a party to the transaction in date when the partnership accepted the cattle received as a result of the purchase and the partnership expressly accepted liability for petitioners rely on california law in support of their argument we do not understand california law to govern in this case as the record indicates that the partnership was formed as a nevada limited_partnership the partnership_agreement was filed with the county of washoe nevada and the principal offices of the partnership were located in nevada nothing in the record indicates that the partnership carried on its operations in california however we are persuaded that petitioners' position is consistent with nevada law the supreme court of nevada has held that such acceptance of the benefits of the transaction constitutes ratification of the contract see eg european motors ltd v oden p 2d nev the second restatement of agency the purchase_price thereof thus the partnership acquired the cattle by purchase and the partnership therefore had basis in the cattle equal to the cost sec_1012 respondent next argues that petitioners have failed to establish when the cattle were placed_in_service petitioners argue that it is not significant when the cattle were placed_in_service if it occurred within the taxable_year upon consideration we are not persuaded by either argument in its entirety the majority of the cattle was identified as bred heifers meaning these cows had been impregnated the average gestation period of cattle is approximately to months there is nothing in the record indicating what happened to the cattle during the months between the sale by hoyt sons and the acquisition of the cattle by the partnership for its breeding operations however given the considerable passage of time some if not all of the bred heifers must have given birth during this time and we believe this activity constitutes characterizes such acceptance as an adoption see restatement agency 2d sec_104 comment a for these purposes the labels are not significant the average gestation period for cattle is days with a variation range of days see new encyclopedia britannica gestation 15th ed it is generally accepted that courts may take judicial_notice of scientific facts which are commonly known and which may be found in encyclopedias dictionaries or other publications 77_tc_650 n original_use within the meaning of sec_48 thus petitioners have failed to establish that the original_use of these bred heifers commenced with the partnership therefore by definition they are deemed to be used sec_38 property when the partnership acquired them based on the record we find that the cattle were placed_in_service by the partnership on date the cows the majority of which had already been bred were in a state of readiness for their assigned function of breeding petitioner was a partner in the partnership at that time and thus petitioners are entitled to a distributive_share of the investment_tax_credit basis and cost for the purchase of the cattle for these purposes the partnership's cost of the bred heifers is limited to dollar_figure sec_48 in determining whether livestock acquired by a taxpayer is new or used_property for purposes of the credit the committee intends that livestock be treated in a manner consistent with that provided in the treasury regulations for other types of property property is considered new property for purposes of the credit if its original_use commences with the taxpayer the regulations provide that the term original_use means the first use to which property is placed whether or not the use corresponds to the use of the property by the taxpayer however where the property qualifies as a breeding or dairy animal it will normally be regarded as a new article at the time it is first used for these purposes that is at the time its suitability is established by the bearing of a calf or the giving milk assuming it has not been used for other purposes prior to that time s rept pincite 1972_1_cb_559 petitioner's sharing ratio is based upon his profits-sharing ratio percent of percent or percent we have considered all arguments by the parties and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
